DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the   must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings fail to show the connection die as claimed in claim 1 line 9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nix et al., (US6283921B1), (hereinafter “Nix”).

Regarding claim 1, Nix teaches an ultrasound imaging assembly (col. 1 lines 5-6 “The present invention relates to ultrasonic visualization and catheters therefor.”) configured for wrapping around a support member (fig. 9 #24 tubular body extension is being wrapped by #2 flexible substrate), comprising: 
a flexible substrate (col. 6 line 1 “flexible polyimide substrate 2”) comprising a proximal region, a distal region (see annotated fig. 9 below for proximal and distal regions), a plurality of strips in a central region stretching (see annotated fig. 9 below, the #22 cutouts would make strips, and they stretch from the proximal to distal ends), wherein each of the plurality of strips comprises a control circuit (fig. 12 #4 multiplexer is located on the strips); 
wherein the distal region of the flexible substrate comprises a transducer array (fig. 9 #3 transducer array); and 
wherein the proximal region comprises a connection die (fig. 12 #27 interconnect bond pads) for electrical connection between the ultrasound imaging assembly and an image processing system (col. 5 line 56-58 “The four thin lumens 21 extend through the entire length of the sheath catheter 17 to the imaging and processing electronics and are designed to accommodate the four ribbon cables 20 railed from the array assemble”; col. 6 line 5-7 “The multi-conductor ribbon cable 20 is not shown in FIG. 12 but is bonded onto the interconnect bond pads 27.”).

    PNG
    media_image1.png
    449
    856
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nix in view of Hossack et al., (US6712767), (hereinafter “Hossack”).

Regarding claim 2, Nix teaches the imaging assembly of claim 1, but fails to explicitly disclose further comprising the support member, wherein the flexible substrate is wrapped around and secured to the support member.
However in the same ultrasound catheter field of endeavor, Hossack teaches further comprising the support member (#100 hollow tube), wherein the flexible substrate (#76 flexible circuit substrate) is wrapped around and secured to the (fig. 4 the #78 multiplexers are on the #76 flexible circuit substrate, which is also on the #100 hollow tube and securing it).
It would have been obvious to one of ordinary skill in the art at the time to substitute the orientation of the support member with regards to the flexible substrate of Nix with the orientation of the hollow tube and flexible substrate of Hossack, as the substitution of the would yield predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the multiplexer on the hollow tube are reasonably predictable.

Regarding claim 3, Nix as modified by Hossack teaches the imaging assembly of claim 2, wherein the distal portion comprises a spool configured to receive the transducer array (fig. 9 the distal end is cylindrical, making it a spool since it can be wrapped or wound with transducers). 
However Nix as modified by Hossack does not explicitly disclose the distal portion of the support member.
In the same ultrasound catheter field of invention, Hossack teaches the distal portion of the support member (fig. 7, the support lumen is cylindrical, making it a spool since it can be wrapped or wound with the #16 transducers; col 7 line 65-67 “an ultrasound transducer module may be constructed. For example, a flex circuit may be wrapped around a suitable support structure.”). 
It would have been obvious to one of ordinary skill in the art at the time to substitute the location of the transducer and the structure it is wrapped around of Nix with the placement of transducers onto the support structure of Hossack, as the 

	Regarding claim 4, Nix as modified by Hossack teaches the imaging assembly of claim 2, wherein the distal region of the flexible substrate is cylindrical in shape when wrapped around the support member (fig. 9 the #2 flexible substrate is cylindrical and is wrapped around the #24 hollow tube).

	Regarding claim 7, Nix as modified by Hossack teaches the imaging assembly of claim 2, and an ultrasound imaging device comprising a flexible elongate member configured to be inserted into a body lumen of a patient (col. 1 line 5-6 “The present invention relates to ultrasonic visualization and catheters therefor.” Col. 5 line 41-43 “The assembly is completed by the use of a soft tip 18 that enables a smooth entry into the coronary arteries to be made.”), wherein the ultrasound imaging assembly according to claim 2 (see claim 2 rejection above) is disposed at the distal portion of the flexible elongate member (see Abstract  “a guidewire (8) catheter having an ultrasonic transducer array mounted on it distal end”).

	Regarding claim 9, Nix as modified by Hossack teaches the ultrasound imaging assembly of claim 1, and a method of manufacturing an ultrasound imaging assembly (col. 1 line 5-6 “The present invention relates to ultrasonic visualization and catheters therefor.”),, the method comprising: providing an ultrasound imaging assembly according to claim 1 (see claim 1 rejection above); wrapping and securing the flexible substrate of the ultrasound imaging assembly around a support member (fig. 9 the #2 flexible substrate is wrapped around #24 hollow tube, thereby securing flexible substrate around the hollow tube).

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nix in view of Hossack in further view of Corl (US20140187960A1), (hereinafter “Corl”).

	Regarding claim 5, Nix as modified by Hossack teaches the imaging assembly of claim 2, wherein the support member comprises a central region (see annotated fig. 9 above), which receives the plurality of strips of the central region of the flexible substrate when wrapped around the support member (see annotated fig. 9 above. The flexible substrate with the plurality of strips is wrapped around the support member).
	However Nix as modified by Hossack fails to teach a central region with a polygonal shaped cross-section.
	In the same ultrasound field of endeavor, Corl teaches a central region with a polygonal shaped cross section (fig. 9 #900 transition zone has a polygonal cross section).
	It would have been obvious to one of ordinary skill in the art at the time to combine the assembly of Nix as modified by Hossack with the polygonal region of Corl, 

Regarding claim 8, Nix as modified by Hossack teaches the ultrasound imaging device of claim 7, and an ultrasound imaging system comprising an ultrasound imaging device according to claim 7 (see claim 7 rejection above).
However Nix as modified by Hossack fails to explicitly disclose a patient interface module, a processing system, and a monitor.
In the same IVUS field of endeavor, Corl teaches a patient interface module, a processing system, and a monitor (fig.  1 #104 PIM, #106 IVUS console (or processing system), #108 monitor).
It would have been obvious to one of ordinary skill in the art at the time to combine the imaging assembly of Nix as modified by Hossack with the known system of Corl in order to yield predictable results. One skilled in the art would be able to carry out this combination, and the results of PIM, processing system, and monitor are reasonably predictable.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nix in view of Dekker, (WO2015135784A2), (hereinafter “Dekker”).

Regarding claim 6, Nix teaches the imaging assembly of claim 1, but fails to explicitly disclose wherein the connection die comprises a silicon region.
However in the same IVUS field of endeavor, Dekker teaches wherein the connection die comprises a silicon region (page 8 lines 5-8 “Figure 3 shows a sectional view of an ultrasound transducer assembly 10 formed by an IC process in a silicon substrate. The transducer assembly 10 comprises different silicon substrate elements 30, which may form the transducer elements 14 including electrical circuits for electrically connecting the transducer elements 14.”).
	It would have been obvious to one of ordinary skill in the art at the time to modify the substrate of Saroha with the silicon substrates of Dekker, as the overall reliability of the ultrasound transducer assembly can be improved, and the technical effort for a precise manufacturing can be reduced (see Dekker page 4 lines 3-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/M.Y.F./Examiner, Art Unit 3793                                                                                                                                                                                                        /PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793